Case 7:18-cv-10395 Document 1-4 Filed 11/08/18 Page 1 of 17

EXHIBIT D

Case 7:18-cv-10395 Document1-4 Filed11/08/18

é’zzowyaz,§’w

New York City Off`lces
750 Third Avenue,

9th Floor "‘ BarAdmissions: NY, CT, GA. TX
New York, New York 10016
Telephone: (212) 906-9077 Respond to CJNY DLI

Facsimilc: (2]2) 906-0010

May 26, 2017

VIA FED EX OVERNIGHT

and email (Where stated)

Leslie Eisenberg, Associate Counsel - OPMC
New York State Dept. of Health

90 Chureh Sl‘reet, 4‘" F 100r

New York, NY 10007

Counsel for the Petitioner

Email: leslie.eisenberg@health.ny.gnv

JHO Kimberly O'Brien

New York State Depal“nnent Of Health
Bureau of Adjudication Riverview Center
150 Broadway, Suite 510

Albany, New York 12204-2719
kimberlynbrien@health.ny.gov

JAMES HORAN,

Director of Bureau of Adjudication
150 Broadway, Suite 510

Albany, New York 12204-2719
(VIA FED EX ONLY)

Page 2 of 17

Long Island, NY Off`\ces

100 Jericho Quadrzmgle,
Suite #208

Jericho, NY 11753
Telephone: (516)378-8400
Facsimile: (516)378~2700

Re: OPMC v. Cameron - Hearing Scheduled June 12, 2017

Dear Counsel and Hon. JHOS:

l represent Dr. Cameron With respect to the above referenced matter. Enclosed herein

Case 7:18-cv-10395 Document 1-4 Filed 11/08/18 Page 3 of 17

please find the responsive pleading interposed pursuant to PHL Sec. 230(10)(€) on behalf of Dr.
Cameron. Kindly docket the same accordingly

./‘

Ver_¥ truly yours,

/Jac"tlues G. Simon

JGS/lnfa/encls.

l\)

Case 7:18-cv-10395 Document 1-4 Filed 11/08/18 Page 4 of 17

STATE OF NEW YORK: DEPARTMENT OF HEALTH
STATE BOARD FOR PRC)FESSIONAL MEDICAL CONDUCT

 

X
IN THE MATTER
OF
DANIEL CAMERON M.D. X

 

Respondent's Answer pursuant to 10 NYCRR 8 51.5 and PHL Sec. 230(10)(c).

The respondent, DANIEL CAMERON M.D. by his undersigned attorney interposes this
answer/responsive pleading to each and every allegation of the statement of charges pursuant to
PHL Sec. 230(10)(21)(2) and 10 NYCRR Sec. 51.5 and sets forth as follows:

_I_. Response to allegations regarding Patient "A" (pp. 1-2 of the SOC).

1. With respect to the general allegations and recitations set forth in paragraph "A"
at pp. 1-2 of the SOC, the Respondent denies each and every allegation set forth therein and
leaves the Petitioner to its proof

2. Respondent denies each and every allegation set forth in paragraph A(l) at p. 2 of

the SOC in their entirety

3. Respondent denies each and every allegation set forth in paragraph A(2) at p. 2 of
the SGC in their entirety

4. Respondent denies each and every allegation set forth in paragraph A(3) at p. 2 of
the SOC in their entirety

5. Respondent denies each and every allegation set forth in paragraph A(4) at p. 2 of
the SOC in their entirety

6. Respondent denies each and every allegation set forth in paragraph A(S) at p. 2 of

the SOC in their entirety

Case 7:18-cv-10395 Document 1-4 Filed 11/08/18 Page 5 of 17

7. Respondent denies each and every allegation set forth in paragraph A(6) at p. 2 of
the SOC in their entirety

8. Respondent denies each and every allegation set forth in paragraph A(7) at p. 2 of
the SOC in their entirety

9. Respondent denies each and every allegation set forth in paragraph A(B) at p. 2 of
the SOC in their entirety

I_L Response to allegations regarding Patient "B" (pp. 2-4 of the SOC).

10. W ith respect to the general allegations and recitations set forth in paragraph "B" at
pp. 2-3 of the SOC, the Respondent denies each and every allegation set forth therein and leaves
the Petitioner to its proof

11. Respondent denies each and every allegation set forth in paragraph B(l) at p. 3 of

the SOC in their entirety

17 Respondent denies each and every allegation set forth in paragraph B(2) at p. 3 of

the SOC in their entirety

13 Respondent denies each and every allegation set forth in paragraph B(3) at p. 3 of
the SOC in their entirety

14. Respondent denies each and every allegation set forth in paragraph B(4) at p. 3 of

the SOC in their entirety

15. Respondent denies each and every allegation set forth in paragraph B(S) at p. 4 ot`

the SOC in their entirety

Case 7:18-cv-10395 Document 1-4 Filed 11/08/18 Page 6 of 17

17. Respondent denies each and every allegation set forth in paragraph B(6) at p. 4 of

the SOC in their entirety

18. Respondent denies each and every allegation set forth in paragraph B(7) at p. 4 of
the SOC in their entirety

19. Respondent denies each and every allegation set forth in paragraph B(S) at p. 4 of
the SOC in their entirety

20. Respondent denies each and every allegation set forth in paragraph B(9) at p. 4 of

the SOC in their entirety

21. Respondent denies each and every allegation set forth in paragraph B(10) at p. 4

of the SOC in their entirety
l_l_'_I_: Response to allegations regarding Patient "C" (nn. 4~5 of the SOC).

22. With respect to the general allegations and recitations set forth in paragraph "C" at
pp. 4-5 of the SOC, the Respondent denies each and every allegation set forth therein and leaves
the Petitioner to its proof.

23. Respondent denies each and every allegation set forth in paragraph C(l) at p. 5 of
the SOC in their entirety

24. Respondent denies each and every allegation set forth in paragraph C(2) at p. 5 of
the SOC in their entirety

25. Respondent denies each and every allegation set forth in paragraph C(3) at p. 5 of
the SOC in their entirety

26. Respondent denies each and every allegation set forth in paragraph C(4) at p. 5 of

the SOC in their entirety

Case 7:18-cv-10395 Document 1-4 Filed 11/08/18 Page 7 of 17

27. Respondent denies each and every allegation set forth in paragraph C(S) at p. 5 of

the SOC in their entirety
§§ Response to allegations regarding Patient "D" (m). 5-6 of the SOC).

28. With respect to the general allegations and recitations set forth in paragraph "D" at
pp. 5-6 of the SOC, the Respondent denies each and every allegation set forth therein and leaves
the Petitioner to its proof.

29. Respondent denies each and every allegation set forth in paragraph D( 1) at p. 6 of
the SOC in their entirety

30. Respondent denies each and every allegation set forth in paragraph D(2) at p. 6 of
the SOC in their entirety

31. Respondent denies each and every allegation set forth in paragraph D(3) at p. 6 of
the SOC in their entirety

32. Respondent denies each and every allegation set forth in paragraph D(4) at p. 6
of the SOC in their entirety

33. Respondent denies each and every allegation set forth in paragraph D(5) at p. 6 of
the SOC in their entirety

34. Respondent denies each and every allegation set forth in paragraph D(6) at p. 6 of
the SOC in their entirety

_Y__. Response to allegations regarding Patient "E" (np. 6-8 of the SOC).
35. With respect to the general allegations and recitations set forth in paragraph "E" at

pp. 6-7 Of the SOC, the Respondent denies each and every allegation set forth therein and leaves

the Petitioner to its proof

Case 7:18-cv-10395 Document 1-4 Filed 11/08/18 Page 8 of 17

36. Respondent denies each and every allegation set forth in paragraph E(l) at p. 7 of

the SOC in their entirety

37. Respondent denies each and every allegation set forth in paragraph 13(2) at p. 7 of
the SOC in their entirety

38. Respondent denies each and every allegation set forth in paragraph E(3) at p. 7 of
the SOC in their entirety

39. Respondent denies each and every allegation set forth in paragraph E(4) at p. 7 of
the SOC in their entirety

40. Respondent denies each and every allegation set forth in paragraph E(S) at p. 7 of
the SOC in their entirety

41. Respondent denies each and every allegation set forth in paragraph E(6) at p. 7 of
the SOC in their entirety

42. Respondent denies each and every allegation set forth in paragraph E(7) at p, 7 of
the SOC in their entirety

43. Respondent denies each and every allegation set forth in paragraph E(S) at p. 8 of
the SOC in their entirety

_\__/'_I_. Response to allegations regarding Patient "F" (m). 8-9 of the SOC).

44. With respect to the general allegations and recitations set forth in paragraph "F" at
pp. 8 of the SOC, the Respondent denies each and every allegation set forth therein and leaves
the Petitioner to its proof

45 . Respondent denies each and every allegation set forth in paragraph F(l) at p. 8 of

the SOC in their entirety

Case 7:18-cv-10395 Document 1-4 Filed 11/08/18 Page 9 of 17

46. Respondent denies each and every allegation set forth in paragraph F(2) at p. 8 of

the S()C in their entirety

47, Respondent denies each and every allegation set forth in paragraph F(3) at p. 8 of
the SOC in their entirety

48. Respondent denies each and every allegation set forth in paragraph F(4) at p. 8 of
the SOC in their entirety

49. Respondent denies each and every allegation set forth in paragraph F(S) at p. 8 of

the SOC in their entirety

50. Respondent denies each and every allegation set forth in paragraph F(6) at p. 8 of
the SOC in their entirety
51. Respondent denies each and every allegation set forth in paragraph F(7) at p. 9 of

the SOC in their entirety

VII. Response to allegations regarding Patie'nt "G" (pp. 9~10 of the SOC).

52. With respect to the general allegations and recitations set forth in paragraph "G"
at pp. 9 of the SOC, the Respondent denies each and every allegation set forth therein and leaves
the Petitioner to its proof

53. Respondent denies each and every allegation set forth in paragraph G(l) at p. 9 of
the SOC in their entirety

54. Respondent denies each and every allegation set forth in paragraph G(2) at p. 9 of
the SOC in their entirety

55. Respondent denies each and every allegation set forth in paragraph G(3) at p. 9 of

the SOC in their entirety

Case 7:18-cv-10395 Document 1-4 Filed 11/08/18 Page 10 of 17

56. Respondent denies each and every allegation set forth in paragraph G(4) at p. 9 of
the SOC in their entirety

57. Respondent denies each and every allegation set forth in paragraph G(5) at pp. 9~
10 of the SOC in their entirety

5 8. Respondent denies each and every allegation set forth in paragraph G(6) at p. 10
of the SOC in their entirety

59. Respondent denies each and every allegation set forth in paragraph G(7) at p. 10

of the SOC in their entirety

60. Respondent denies each and every allegation set forth in paragraph G(8) at p. 10
of the SOC in their entirety
61. Respondent denies each and every allegation set forth in paragraph G(9) at p. 10

of the SOC in their entirety

RESPONSE TO SPECIFICATION OF CHARG`ES
RESPONSE 'I`() FIRST SPECIFICATION ALLEGING
NEGLIGENCE ()N MORE THAN ONE OCCASION.
62. The respondent denies each and every allegation recited under the First
Specifrcation alleging Negligence in More than One Occasion at pp. 10~11 of the SOC.
63. Respondent specifically denies any misconduct which amounts to "Negligence on
More than One Occasion" as defined by Education Law Sec. 6530(3) and denies each and every

allegation in the SOC charging him With any act of professional medical misconduct as defined by

Education Law Sec. 6530(3).

Case 7:18-cv-10395 Document 1-4 Filed 11/08/18 Page 11 of 17

64. The respondent denies each and every allegation set forth in paragraph "1" of the
First Specification at pp. 10~1 l ofthe SOC.

RESPONSE TO SECOND SPECIFICATION ALLEGING
INCOMPETENCE ON MORE THAN ONE OCCASION.

65. The respondent denies each and every allegation recited under the Second
Specification alleging lnconipetence in More than One Occasion at p. l 1 of the SOC.

66. Respondent specifically denies any misconduct Which amounts to "lnconipetence
on l\/lore than One GCcasion" as defined by Education Law Sec. 653 0(5) and denies each and every
allegation in the SOC charging him vvith any act of professional medical misconduct as defined by
Education Law Sec. 6530(5).

67. The respondent denies each and every allegation set forth in paragraph "2" of the

Second Specifrcation at pp. l 1 of the SOC.

RESPONSE TO THIRD THROUGH NINTH SPECIFICATION ALLEGING
GROSS NEGLIGENCE.

68. The respondent denies each and every allegation recited under the Third throuin
Ninth Specifications alleging Gross negligence at p. 1 1 of the SOC.

66. Respondent specifically denies any misconduct Which amounts to "Gross
Negligence" as defined by Education Law Sec. 6530(4) and denies each and every allegation in
the SOC charging him with any act of professional medical misconduct as defined by Education
Law Sec. 6530(4).

67. The respondent denies each and every allegation set forth in paragraphs "2" through

"9" inclusive of the Third through Ninth Specifrcations at pp. 11~12 of the SOC.

Case 7:18-cv-10395 Document 1-4 Filed 11/08/18 Page 12 of 17

RESPONSE TO TENTH SPECIFICATION ALLEGING
GROSS INCQMPETENECE.

68. The respondent denies each and every allegation recited under the fenth
Specification alleging Gross incompetence at p. 12 of the SOC.

69. Respondent specifically denies any misconduct Which amounts to "Gross
Negligence" as defined by Education Law Sec. 6530(6) and denies each and every allegation in
the SOC charging him With any act of professional medical misconduct as defined by Education
Law Sec. 6530(6).

70. Tlie respondent denies each and every allegation set forth in paragraph "10" of the
Tenth Specification at p. 12 of the SOC.

RESPONSE TO ELEVENTH SPECIFICATION ALLEGING
FAILURE TO MAINTAIN RECORDS.

71. The respondent denies each and every allegation recited under the Tenth
Specification alleging Failure to maintain Records at pp. 12~13 of the SOC.

72, Respondent specifically denies any misconduct Which amounts to "Failure to
Maintain records" as defined by Education LaW Sec. 6530(32) and denies each and every
allegation in the SOC charging him With any act of professional medical misconduct as defined by
Education LaW Sec. 653 0(32).

73. The respondent denies each and every allegation set forth in paragraph "11" of the

Eleventh Specification at p. 13 of the SOC.

Case 7:18-cv-10395 Document 1-4 Filed 11/08/18 Page 13 of 17

AS AN FOR A FIRST AFFIRMATIVE DEFENSE ~
LACK OF SUBJECT MATTER JURISDCION
AND VIOLATION 0F PHL SEC. 230(9-b).

75. The Respondent contends that the Petitioner lacks subject matterjurisdiction to
maintain these charges because the same were brought in violation of Public Health Law Sec.
230-9b which was enacted and became effective on March 12, 2015 and which specifically
prohibits this prosecution from being maintained at all.

76. Specifrcally, the respondent maintains that he diagnosed and treated Lyme
Disease in patients "A" through "G" while he provided of a treatment modality to the particular
patients that according to the Petitioner is not "universally accepted by the medical profession,
and which includes but is "not limited to, varying modalities used in the treatment of Lyme
disease and other tick-borne diseases." As provided by PHL Sec. 230(9-b).

77. The Respondent contends that he diagnosed and treated patients "A" through "G"
through methodology published and approved by the guidelines of the lnternational Lyme and
Associated Diseases Society ("lLADS") while the Petitioner propounds and supports diagnosis
and treatment of Lyme by and under the guidelines of the infectious Disease Society of America
("IDSA").

78. The respondent contends that the Petitioner's prosecution of the respondent is
maintained in violation of PHL Sec. 23 0(9-13) and in excess of the power and subject matter
jurisdiction of the Petitioner

79. The respondent is aware that the JHO is not authorized to dismiss the charges
because of the Coirrmissioner's regulation 10 NYCRR 51.9(d). However, the hearing officer is

authorized to hear argument on facts and law in accordance with 10 NYCRR 51.9(c)(8) and to rule

on such legal matters

10

Case 7:18-cv-10395 Document 1-4 Filed 11/08/18 Page 14 of 17

80. Consequently, the respondent demands that a hearing on the legal merits of his
defense regarding lack of subject matter jurisdiction to maintain this proceeding in violation of
PHL Sec. 230(9-b) should be held before the Petitioner is allowed to present the merits of their

prosecution

AS AND FOR A SECOND AFFIRMATIVE DEFENSE ~ FAILURE
TO COMPLY WITH PROCEDURAL MANDATES OF PHL SEC. 230.

81. The Respondent states that he was not afforded the statutory condition precedent
interview mandated by PHL Sec. 230(10)(a)(iii)and that he was never given the pre requisite
statutory notices mandated by PHL Sec. 230(10)(a)(iii)(A) through PHL Sec. 230(10)(a)(iii)(C)
regarding the allegations brought in the statement of charges based upon which this license
disciplinary proceeding is predicated

82. Respondent contends that the Petitioner manipulated the license disciplinary
process in order to obtain the consensus of an investigative committee for the prosecution based
upon falsified Reports of investigation and based upon impermissible comments responsive to
respondent's interview answers and in violation of PHL Sec. 23 0(10)(_ a)(iii)(A) through PHL Sec.
230(10)(a)(iii)(C) and PHL Sec. . 230(10)(a)(iv).

83. in the first place, none of the issues stated in the SOC were identified as the issues

of the statutory interviews offered to the Respondent in 2010.

84.. The defendants filed the charges in violation of the mandatory pre requisite
interview requirements of PHL Sec. 230(10)(a)(iii). They never offered the Respondent an
interview addressing any of the issues in the SOC. Rather the interview was related to the diagnosis
and treatment of Lyme disease and differential diagnosis and nothing else. Thus, in the absence of

the interview addressing the issues in the SOC, no committee could have been convened to

11

Case 7:18-cv-10395 Document 1-4 Filed 11/08/18 Page 15 of 17

consider such issues in the first place, let alone obtain the committee's consensus to the
continuation of the prosecution based upon the charges now contained in the SOC. PHL Sec.
230(10)(a)(iii) and PHL Sec, 230(10)(a)(iv).

85. Because the issues contained in the SOC were neither identified in the initiating
letters as provided by PHL Sec. 23 0(1 O(a)(iii)(A) nor subject to the condition precedent interview
of PHL Secv 23 O(l O(a)(iii), nor were they the subject matter of the post interview issues identified
in the ROi pursuant to PHL Sec. 230(10(a)(iii)(B), any issues stated on the SGC which were not
subject to the foregoing condition precedent statutory requirements amount to and evidence the
staging of the bad faith prosecution

86. The BPMC Committee could never have authorized the prosecution based on the
charges contained in the SOC simply because none of them were submitted for consideration to

the Coinmittee pursuant to PHL Sec. 230(10)(a)(iii)(C).

87. The Director of the OPMC cannot direct the filing of the charges without obtaining
the consensus of the majority of the Coiiimittee. See PHL Sec. 230(10)(a)(iv). Because no such
consensus was obtained since the issues contained in the SOC were never submitted to the

Committee, the SOC is further evidence of the staging of the bad faith prosecution

AS AND FOR A THIRD AFFIRMATIVE DEFENSE - PREJUDICE DUE TO DELAY.

88. Tlie Petitioners are seeking to prosecute the respondent for medical conduct which

dates back as far as 20 years ago.

89. Admittedly the prosecution is predicated upon a complaint received from oxford

healthcare plans in 2002.

12

Case 7:18-cv-10395 Document 1-4 Filed 11/08/18 Page 16 of 17

90. None of the patients in question are current patients of the respondent and their
whereabouts are unknown to the Respondent. Consequently, he cannot call the patients to testify

on his behalf live thereby suffering great prejudice to his defense
WHEREFORE, the respondent requests that his claims and procedural motions be

adjudicated before the hearing on the merits of the case is held. The respondent further requests

¢\/_1

jacques G. Simon Esq.,
100 Jer'icho Quadrangle, Suite 208
Jericho, NY 1 1753
Phone: (516) 378-8400
Fax: (516) 378-2700
Email: jgs@jacquessimon.com

that the Committee dismiss all of the charges against him.

Dated: l\/iay 26, 2017

13

Case 7:18-cv-10395 Document 1-4 Filed 11/08/18 Page 17 of 17

AFFIRMATION OF SERVICE

l am an attorney duly admitted to the practice of Law before the Coirrts of the State of

New York. On l\/lay26, 2017 1 caused the within responsive Pleading to be served via electronic

mail and F ederal Express next business day delivery on the following:

Leslie Eisenberg, Associate Counsel
Bureau of Professional Medical Conduct
New York State Dept. of i-iealth

90 Church Street, 4"‘ Floor

New Yorl<, NY 10007

Counsel for the Petitioner

Email: leslie.eisenberg@health.nygov

JHO Kimberly O'Brien
kimberly.obrien@liealth.ny gov

New York State Department of Health
Bureau of Adjudication Riverview Center
150 Broadway, Suite 510

Albany, New York 12204-2719

JAMES HORAN,

Director of Bureau of Adjudication
150 Broadway, Suite 510

Albany, New York 1220»4~2719
(VIA FED EX ONLY).

Dated: May 26, 2017

14

%chues%`r. Sinion

